Case: 1:19-cr-00761-JG Doc #: 14 Filed: 12/11/19 1of 2. PagelD #: 87

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

  

 

UNITED STATES OF AMERICA, ) CASE NO.
) Te % re f
Plaintiff, ) LL @ 19 me 7 D 4
)
v. )
) 4:
DESHAWN MASSEY, JR., AKA RALPHIE ) MOTION TO SEAL INDICTMENT
GIANNI, ET AL., )
)
Defendant.

Now comes the United States of America, by and through counsel, Justin E. Herdman,
United States Attorney, and Margaret A. Kane, Assistant United States Attorney, and
respectfully moves this Court for an order sealing the attached indictment for the following |
reason(s): To prevent the potential danger to the arresting officers, flight of the defendant, and
the possible destruction of evidence if the defendant were to learn of the indictment prior to
being arrested.

The government further requests this Court to order that an Assistant United
States Attorney of the Criminal Division of the United States Attorney's Office for the Northern
District of Ohio may obtain, upon request, a certified copy of this indictment should the

defendant be located in another judicial district and a certified copy of this indictment is needed
Case: 1:19-cr-00761-JG Doc #: 14 Filed: 12/11/19 2 of 2. PagelD #: 88

for forwarding to that judicial district. See Rule 6(e)(4) of the Federal Rules of Criminal

Procedure.

Respectfully submitted,

JUSTIN E. HERDMAN
United States Attorney

Vy sf
By: VA A UK

 

cis Kap 1(OH: AT
Assistant United States Attorney
United States Court House

801 West Superior Avenue, Suite 400
Cleveland, OH 44113

(216) 622-3624

(216).522-7358 (facsimile)
Margaret.Kane@usdoj.gov
